NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                            FILED
                              FOR THE NINTH CIRCUIT                             MAR 18 2013

                                                                             MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

JOHN WESLEY WILLIAMS,                              No. 12-16320

                Plaintiff - Appellant,             D.C. No. 1:09-cv-01823-GSA

  v.
                                                   MEMORANDUM*
K. HARRINGTON, Warden; J. CASTRO,
Associate Warden; T. BILLINGS,

                Defendants - Appellees.


                      Appeal from the United States District Court
                         for the Eastern District of California
                      Gary S. Austin, Magistrate Judge, Presiding

                             Submitted January 15, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

          Plaintiff John Williams appeals pro se from the district court’s dismissal of

his 42 U.S.C. § 1983 action against several California Department of Corrections




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and Rehabilitation officials employed at Kern Valley State Prison (“KVSP”). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.1

      We review de novo a dismissal of a prisoner complaint under 28 U.S.C. §

1915A for failure to state a claim upon which relief can be granted. Hamilton v.

Brown, 630 F.3d 889, 892 (9th Cir. 2011). “Under § 1915A, when determining

whether a complaint states a claim, a court must accept as true all allegations of

material fact and must construe those facts in the light most favorable to the

plaintiff.” Id. at 892-93 (internal quotation marks omitted).

      A complaint is required to contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). While Rule

8 does not require detailed factual allegations, “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While factual allegations

must be accepted as true, legal conclusions are not entitled to an assumption of

truth. Id. at 679.

      The district court properly dismissed Williams’s First Amendment

retaliation claim against defendant Billings. To have stated a claim, Williams must



      1
         Because the parties are familiar with the facts underlying this appeal, we
do not recount the facts here.

                                           2
have alleged: 1) that Billings took some adverse action against him 2) because of

3) his protected conduct, 4) that the adverse action chilled his exercise of his First

Amendment rights, and 5) that the action did not reasonably advance a legitimate

correctional goal. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005).

While Williams alleged that Billings’s actions were “because of” his having filed

inmate grievances, he did not set forth any facts that would support these

conclusory allegations of retaliatory motive. This “formulaic recitation of the

elements” is not entitled to an assumption of truth and is not sufficient to state a

claim upon which relief can be granted. See Iqbal, 556 U.S. at 681.

      The district court also correctly dismissed Williams’s claim against wardens

Harrington, Biter, and Castro for implementation of an unlawful policy. To have

stated a claim, Williams must have alleged that the wardens implemented “a policy

so deficient that the policy itself is a repudiation of constitutional rights and is the

moving force of the constitutional violation.” Hansen v. Black, 885 F.2d 642, 646

(9th Cir. 1989) (internal quotation marks omitted). However, Williams failed to

identify any policy that authorized constitutional violations against him.

Moreover, Williams did not allege that there was a causal connection between the

wardens’ policies and any alleged unconstitutional conduct. Williams therefore




                                            3
failed to state a claim for implementation of an unlawful policy. See Hansen, 885

F.2d at 646.

      We reject Williams’s contention that the law of the case doctrine prevented

the district court from dismissing claims it previously had found cognizable.

Although a court generally is precluded from reconsidering an issue that has

already been decided by the same court or a higher court in the same case, the court

has discretion to depart from the law of the case if its decision was clearly

erroneous. See United States v. Cuddy, 147 F.3d 1111, 1114 (9th Cir. 1998). Iqbal

and Doe I v. Walmart Stores, Inc., 572 F.3d 677, 683 (9th Cir. 2009) (applying the

Iqbal standard), were decided before the district court’s order and changed the

standard of review but were not applied by the district court. It therefore was not

an abuse of discretion for the district court to correct this error. See Cuddy, 147

F.3d at 1114.

      We are unpersuaded by Williams’s contention that the district court erred

because it did not screen his complaint under this court’s standard for evaluating

claims of imminent danger set forth in Andrews v. Cervantes, 493 F.3d 1047 (9th

Cir. 2007). Our holding in Andrews is irrelevant to the dismissal of Williams’s

case for failure to state a claim. Andrews did not address the merits of a prisoner’s

imminent danger claim. See 493 F.3d at 1057. Rather, it addressed the “threshold


                                          4
procedural question” of whether a prisoner who faced an imminent danger could

proceed in forma pauperis despite the Prison Litigation Reform Act’s three-strikes

rule. Id. at 1057; see 28 U.S.C. § 1915(g).

      We reject Williams’s remaining contentions as meritless.

      AFFIRMED.




                                         5